SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No.: 0 )* Name of issuer: Duke Energy Corp Title of Class of Securities:Common Stock CUSIP Number:26441C204 Date of Event Which Requires Filing of this Statement: December 31, 2013 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: (X) Rule 13d-1(b) ( ) Rule 13d-1(c) ( ) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). **THIS FILING SERVES TO CORRECT AN INADVERTENT FILING MADE ON FEBRUARY 12, 2014 UNDER THE CIK FOR DUKE ENERGY CORP. (ACCESSION NO. 0000932471-14-004252) (Continued on the following page(s)) 13G CUSIP No.:26441C204 1.NAME OF REPORTING PERSON S.S.
